NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 27, 2021*
                               Decided January 27, 2021

                                        Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 20-2651

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Central District of Illinois.

      v.                                           No. 09-cr-20067-JES

DERRICK R. YOUNG,                                  James E. Shadid,
     Defendant-Appellant.                          Judge.



                                      ORDER

       Derrick Young, an inmate at the Federal Correctional Institution in Milan,
Michigan, who has chronic kidney disease, moved for compassionate release based on
his susceptibility to complications from COVID-19. The district court denied the
motion, finding that his prison had its coronavirus cases under control. Because the
judge considered Young’s arguments and the § 3553(a) sentencing factors, we affirm.

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2651                                                                          Page 2



       In 2010, Young pleaded guilty in the Central District of Illinois to possession of
heroin with intent to distribute, 21 U.S.C. § 841(a)(1), (b)(1)(C), and was sentenced as a
career offender to 188 months’ imprisonment and six years’ supervised release.

       Young, pro se, moved in June 2020 for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i). Then housed at the Federal Correctional Institution in Oxford,
Wisconsin, Young asserted that his stage 3 chronic kidney disease and hypertension
increased his risk of serious illness if he contracted COVID-19. The district court
appointed the Federal Public Defender to represent Young, and eventually, an amended
motion was filed, relying on his kidney disease and the conditions at Milan, where
Young had since been transferred.

        The district court denied the motion. It explained that, even though Young’s
kidney disease made him more vulnerable to COVID-19 complications, he was being
treated for it. The court also said that Young was 41, well below the age group most at
risk. Finally, the court emphasized that COVID-19 appeared to be “under control” at
Milan, which among inmates had only two active cases (91 recovered) and three
deaths.1 In contrast, the judge stated, Decatur, Illinois (where Young would live with
his daughter if released), was in a county then facing its own spike in COVID-19 cases.
So it was “doubtful that he would have less of a chance of contracting COVID-19.”

        On appeal, Young argues that the district court abused its discretion in denying
his motion. He first contends that the judge did not afford enough weight to the
severity of his chronic kidney disease and misstated several facts, including his age and
release date. According to Young, the judge also ignored the dormitory-style setting in
prisons when he assumed that Young was less likely to contract COVID-19 in Milan
than if he were living in isolation at his daughter’s home.

       The district court did not abuse its discretion in denying Young’s motion.
See United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). Under 18 U.S.C.
§ 3582(c)(1)(A)(i), a district court, after considering the § 3553(a) sentencing factors, may
reduce a defendant’s prison term if the reduction is supported by “extraordinary and
compelling reasons” and consistent with any applicable policy statement of the

       1 As always, given the nature of the COVID-19 pandemic, the figures change
daily, and the district court had only a snapshot to rely on. Bureau of Prisons, COVID-
19, https://www.bop.gov/coronavirus/ (last visited January 27, 2021).
No. 20-2651                                                                           Page 3

Sentencing Commission. Because the Commission has not amended the relevant policy
statement in U.S.S.G. § 1B1.13 since the First Step Act expanded the
compassionate-release provision, however, there is no “applicable” statement. Gunn,
980 F.3d at 1180. The district court properly used its own discretion to determine
whether extraordinary and compelling reasons existed.

       In applying his discretion, the judge appropriately considered the seriousness of
Young’s kidney disease and the COVID-19 pandemic. But he found that those
circumstances were offset by Young’s relative youth and the prison’s provision of
medical treatment to Young. Young notes that the judge misstated his age as 41 (rather
than 47). But the court considered Young’s age to show that, as a middle-aged man, he
was not in the highest-risk age group (the risk increases with age), so its error was
harmless.2 See United States v. Clayton, 811 F.3d 918, 921 (7th Cir. 2016) (applying
harmless-error review to district court’s denial of § 3582(c) motion). And although the
judge did not describe the “dormitory” setting in Young’s prison, he permissibly
focused on the prison’s relative success—despite its sleeping arrangements—in
containing COVID-19.

       The court also explained, albeit summarily, that Young’s continued
imprisonment was consistent with the 18 U.S.C. § 3553(a) sentencing factors. And
regarding the need for Young’s sentence to promote respect for the law and provide
“just punishment,” id. § 3553(a)(2)(A), even if the court incorrectly stated that Young is
scheduled for release in March 2022 (Young says his release date is earlier, in June
2021), we are not convinced that a nine-month difference would have changed the
court’s decision: It made clear that Young’s health issues were not “extraordinary and
compelling” separate and apart from the sentencing factors.


       2 The CDC’s categorization of at-risk individuals comports with this
assessment. See Centers for Disease Control and Prevention, Older Adults,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
(last visited January 27, 2021). (This appears to be the link the district court meant to cite
for this proposition, though the order repeats the link to the web page explaining that
persons with serious medical conditions, like chronic kidney disease, face an increased
risk of severe illness from COVID-19, regardless of age. See Centers for Disease Control
and Prevention, People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited January 27, 2021)).
No. 20-2651                                                                           Page 4

        Young also argues for the first time on appeal that he is entitled to compassionate
release because of a recent amendment to the career-offender Guideline. A request for
early release based on an amendment to the Guidelines falls under a different
subsection of the statute, however. See 18 U.S.C. § 3582(c)(2). Young never moved in the
district court for relief based on the Guidelines, and he cannot raise the issue for the first
time on appeal. See 28 U.S.C. § 1291; United States v. McDonald, 981 F.3d 579, 581 (7th
Cir. 2020). If he wishes to seek relief under that subsection, he must do so through a
new motion in the district court.

                                                                                 AFFIRMED